ORDER
PER CURIAM
David B. Chick, Movant, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing. Movant pleaded guilty to four counts of forgery (Counts I & II in Cause No. CR796-209FX and Counts I & II in Cause No. CR796-253FX) in violation of section 570.090, RSMo 1994.
We have reviewed the record on appeal and the briefs of the parties and concluded the motion court’s decision was not clearly erroneous. Rule 24.035(k). A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(2). We have provided a memorandum opinion for the use of the parties only. Judgment affirmed.